267 F.2d 940
ANACONDA COMPANY, a corporation, Appellant,v.BUTTE MINERS UNION NO. 1 OF THE INTERNATIONAL UNION OF MINE, MILL AND SMELTER WORKERS, et al., Appellees.
No. 16055.
United States Court of Appeals Ninth Circuit.
June 30, 1959.

Appeal from the United States District Court for the District of Montana Butte Division; William D. Murray, Judge.
W. M. Kirkpatrick, P. L. MacDonald, Sam Stephenson, Jr., Joseph B. Woodlief, R. Lewis Brown, Jr., William J. Kelly, Butte, Mont., for appellant.
Nathan Witt, New York City, for appellees.
Before HAMLEY, HAMLIN and JERTBERG, Circuit Judges.
PER CURIAM.


1
The above-named appellees filed an action in the District Court of Montana, Butte Division, against appellant The Anaconda Company, a corporation, seeking specific performance of arbitration provisions in collective bargaining agreements between the parties.


2
The District Court found for the appellees. The facts are fully set forth in the opinion of the District Court entitled Butte Miners Union No. 1 v. The Anaconda Company, reported in 159 F. Supp. 431.


3
The judgment of the District Court is affirmed for the reasons and upon the grounds set forth in the opinion of the District Court.